ORDER

Tyrone Hughey, through counsel, appeals a district court judgment that affirmed the Commissioner’s denial of his application for social security supplemental security income benefits. The parties have expressly waived oral argument pursuant to Rule 34(j)(3), Rules of the Sixth Circuit, and we agree that oral argument is not necessary. Fed. R.App. P. 34(a).
Upon review, we conclude that the district court did not err in granting judgment in favor of the Commissioner. Judicial review of the Commissioner’s decision is limited to determining whether the Commissioner’s findings are supported by substantial evidence and whether the prop*253er legal standards were employed. Garcia v. Sec’y of Health & Human Servs., 46 F.3d 552, 555 (6th Cir.1995). No basis for reversal may be gleaned from a review of the briefs, the administrative record, the report of the magistrate judge, and the district court’s judgment.
Because the magistrate judge artieulated-and the district court adopted-specific reasons for the decision, we conclude that the issuance of a detailed written opinion would serve no useful purpose. See, e.g., Ellis v. United States, No. 97-2077, 1998 WL 777995 (6th Cir. Oct.21, 1998) (unpublished) (affirming for the reasons employed by the district court).
Accordingly, we affirm the district court’s judgment for the reasons stated and adopted by the district court.